Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the operation" in line 12.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “an operation”.
Claims 2-16 are rejected for dependency upon rejected base claim 1 above.

Claim 17 recites the limitation "the operation" in line 17.  There is insufficient antecedent basis for this limitation in the claim.  Therefore, this limitation is interpreted as “an operation”.
Claims 18-19 are rejected for dependency upon rejected base claim 17 above.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
 	Claim 17 reciting a “one or more computer-readable media” appears to be broad enough to cover signals since the broadest reasonable interpretation given to the phrase would be any medium readable by a computer; and the Examiner did not find anything in the specification to indicate that applicant intended the phrase to be defined otherwise.  Accordingly, claim 17 does not recite tangible manufactures, and are non-statutory subject matter.
	As per claims 18-19, these claims are rejected for failing to cure the deficiencies of the above rejected base claim 17.

Allowable Subject Matter
Claims 1-16 and 20 are rejected under 35 USC 112, but would be allowable if the 35 USC 112 rejection is overcome.

Claims 17-19 are rejected under 35 USC 112 and 35 USC 101, but would be allowable if the 35 USC 112 rejection and 35 USC 101 rejection are overcome.

The following is a statement of reasons for the indication of allowable subject matter:  
The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, evaluating, based on the performance measures for the multiple performance testing cycles, whether conditions are satisfied for adjusting one or more operating parameters of the server system or for providing a notification regarding the operation of the server system as substantially recited in each of the independent claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Robinette (US 2016/0344610) teaches a method for distributed task execution in different locations.
Bradley (US 8,219,432) teaches a method for storing performance measures for each task.

Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Qamrun Nahar/
Primary Examiner, Art Unit 2196